14 N.Y.3d 906 (2010)
SUPERB GENERAL CONTRACTING, Appellant,
v.
CITY OF NEW YORK, Respondent, et al., Defendants.
Motion No: 2010-400.
Court of Appeals of New York.
Submitted April 5, 2010.
Decided June 3, 2010.
*907 Motion for leave to appeal dismissed upon the ground that the Appellate Division order does not finally determine the action within the meaning of the Constitution and that the stipulation does not qualify as a final judgment within the meaning of CPLR 5602 (a) (1) (ii) to bring up for review the prior nonfinal Appellate Division order because it was entered into without prejudice.